Exhibit 10.4
AMENDMENT TO
AMENDED AND RESTATED INTERMEDIATE PIPELINES AGREEMENT
     This Amendment to Amended and Restated Intermediate Pipelines Agreement is
being entered into on December 9, 2010 (this “Amendment”), by and among Navajo
Refining Company, L.L.C., a Delaware limited liability company (formerly Navajo
Refining Company, L.P.) (“Navajo Refining”), Holly Energy Partners, L.P., a
Delaware limited partnership (the “Partnership”), Holly Energy
Partners-Operating, L.P., a Delaware limited partnership (the “Operating
Partnership”), HEP Pipeline, L.L.C., a Delaware limited liability company (“HEP
Pipeline”), Lovington-Artesia, L.L.C., a Delaware limited liability company
(“Lovington-Artesia”). HEP Logistics Holdings, L.P., a Delaware limited
partnership (the “General Partner”), Holly Logistic Services, L.L.C., a Delaware
limited liability company (“Holly OP”), and HEP Logistics GP, L.L.C., a Delaware
limited liability company (“QLP GP”), and is an amendment to the Amended and
Restated Intermediate Pipelines Agreement by and among such parties and Holly
Corporation, a Delaware corporation (“Holly”), dated June 1, 2009 (the “Original
Intermediate Pipelines Agreement”). Holly is also executing this Amendment for
the sole purpose of acknowledging and agreeing to the Amendment, which removes
Holly as a Party and adds Holly as a guarantor under the Original Intermediate
Pipelines Agreement, as amended hereby. Capitalized terms used herein but not
otherwise defined herein shall have the meanings given to them in the Original
Intermediate Pipelines Agreement.
RECITALS:
     WHEREAS, the parties to this Amendment desire to amend the Original
Intermediate Pipelines Agreement to remove Holly has a Party and add Holly as a
guarantor of the Navajo Refining Payment Obligations (as defined below).
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties to this Amendment hereby agree as follows:
     1. The preamble to the Original Intermediate Pipelines Agreement is hereby
amended and restated in its entirety to read as follows:
“This Amended and Restated Intermediate Pipelines Agreement (this “Agreement”)
is dated as of June 1, 2009, by and among Navajo Refining Company, L.L.C., a
Delaware limited liability company (formerly Navajo Refining Company, L.P.,)
(“Navajo Refining”), Holly Energy Partners, L.P., a Delaware limited partnership
(the “Partnership”), Holly Energy Partners-Operating, L.P., a Delaware limited
partnership (the “Operating Partnership”), HEP Pipeline, L.L.C., a Delaware
limited liability company (“HEP Pipeline”). Lovington-Artesia, L.L.C., a
Delaware limited liability company (“Lovington-Artesia”), HEP Logistics
Holdings, L.P., a Delaware limited partnership (the “General Partner”), Holly
Logistic Services, L.L.C., a Delaware limited liability company (“Holly GP”),
and

 



--------------------------------------------------------------------------------



 



HEP Logistics GP, L.L.C., a Delaware limited liability company (“OLP GP” and,
together with the Partnership, the Operating Partnership, HEP Pipeline,
Lovington-Artesia, the General Partner and Holly GP, the US “Partnership
Entities”), and amends and restates in its entirety the Pipelines Agreement
dated July 8, 2005 (the “Original Pipelines Agreement”), among Holly
Corporation, a Delaware corporation (“Holly”), Navajo Refining and the
Partnership Entities other than Lovington-Artesia. Each of Navajo Refining and
the Partnership Entities are individually referred to herein as a “Party” and
collectively as the “Parties.””
     2. Section 1 of the Original Intermediate Pipelines Agreement is hereby
amended by deleting from Section 1 the definition of “Holly Entities” in its
entirety.
     3. Section 1 of the Original Intermediate Pipelines Agreement is hereby
amended by adding the following definition:
“Navajo Refining Payment Obligations” has the meaning set forth in
Section 12(a).
     4. The Original Intermediate Pipelines Agreement is hereby amended by
replacing each and every reference in the Original Intermediate Pipelines
Agreement to “the Holly Entities” with a reference to “Navajo Refining” and, as
the context requires as a result of such change, making appropriate changes of
words from the plural form to the singular form.
     5. The Original Intermediate Pipelines Agreement is hereby amended by
adding a new Section 12 immediately following Section 11 to read in its entirety
as follows:
“Section 12. Guarantee by Holly
     (a) Payment and Performance Guaranty. Holly unconditionally, absolutely,
continually and irrevocably guarantees, as principal and not as surety, to the
Partnership Entities the punctual and complete payment in full when due of all
amounts due from Navajo Refining under the Agreement (collectively, the “Navajo
Refining Payment Obligations”). Holly agrees that the Partnership Entities shall
be entitled to enforce directly against Holly any of the Navajo Refining Payment
Obligations.
     (b) Guaranty Absolute. Holly hereby guarantees that the Navajo Refining
Payment Obligations will be paid strictly in accordance with the terms of the
Agreement. The obligations of Holly under this Agreement constitute a present
and continuing guaranty of payment, and not of collection or collectability. The
liability of Holly under this Agreement shall be absolute, unconditional,
present, continuing and irrevocable irrespective of:

2



--------------------------------------------------------------------------------



 



          (i) any assignment or other transfer of the Agreement or any of the
rights thereunder of the Partnership Entities;
          (ii) any amendment, waiver, renewal, extension or release of or any
consent to or departure from or other action or inaction related to the
Agreement;
          (iii) any acceptance by the Partnership Entities of partial payment or
performance from Navajo Refining;
          (iv) any bankruptcy, insolvency, reorganization, arrangement,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to Navajo Refining or any action taken with respect to the Agreement by
any trustee or receiver, or by any court, in any such proceeding;
          (v) any absence of any notice to, or knowledge of. Holly, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or
          (vi) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
     The obligations of Holly hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Navajo Refining
Payment Obligations or otherwise.
     (c) Waiver. Holly hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the Navajo Refining Payment Obligations and any requirement for the
Partnership Entities to protect, secure, perfect or insure any security interest
or lien or any property subject thereto or exhaust any right or take any action
against Navajo Refining, any other entity or any collateral.
     (d) Subrogation Waiver. Holly agrees that for so long as there is a current
or ongoing default or breach of this Agreement by Navajo Refining, Holly shall
not have any rights (direct or indirect) of subrogation, contribution,
reimbursement, indemnification or other rights of payment or recovery from
Navajo Refining for any payments made by Holly under this Section 12, and Holly
hereby irrevocably waives and releases, absolutely and unconditionally, any such
rights of subrogation, contribution, reimbursement, indemnification and other
rights of payment or recovery it may now have or hereafter acquire against
Navajo Refining

3



--------------------------------------------------------------------------------



 



during any period of default or breach of this Agreement by Navajo Refining
until such time as there is no current or ongoing default or breach of this
Agreement by Navajo Refining.
     (e) Reinstatement. The obligations of Holly under this Section 12 shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Navajo Refining Payment Obligations is rescinded
or must otherwise be returned to Navajo Refining or any other entity, upon the
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation or
reorganization of Navajo Refining or such other entity, or for any other reason,
all as though such payment had not been made,
     (f) Continuing Guaranty. This Section 12 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the Navajo Refining Payment Obligations, (ii) be
binding upon Holly, its successors and assigns and (iii) inure to the benefit of
and be enforceable by the Partnership Entities and their successors, transferees
and assigns.
     (g) No Duty to Pursue Others. It shall not be necessary for the Partnership
Entities (and Holly hereby waives any rights which Holly may have to require the
Partnership Entities), in order to enforce such payment by Holly, first to
(i) institute suit or exhaust its remedies against Navajo Refining or others
liable on the Navajo Refining Payment Obligations or any other person,
(ii) enforce the Partnership Entities’ rights against any other guarantors of
the Navajo Refining Payment Obligations, (iii) join Navajo Refining or any
others liable on the Navajo Refining Payment Obligations in any action seeking
to enforce this Section 12, (iv) exhaust any remedies available to the
Partnership Entities against any security which shall ever have been given to
secure the Navajo Refining Payment Obligations, or (v) resort to any other means
of obtaining payment of the Navajo Refining Payment Obligations.”
     6. Except as amended hereby, all of the terms and conditions of the
Original Intermediate Pipelines Agreement shall remain in full force and effect.
The “Miscellaneous” provisions set forth in Section 11(b), 11(c), 11(d), 11(e),
11(g), 11(h) and 11(i) of the Original Intermediate Pipelines Agreement are
hereby incorporated herein by reference.
[Remainder of Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first written above.

                  NAVAJO REFINING COMPANY, L.L.C.    
 
           
 
  By:
Name:   /s/ David L. Lamp
 
David L. Lamp    
 
  Title:   President    

                  HOLLY ENERGY PARTNERS, L.P.
 
       
 
  By:   HEP LOGISTICS HOLDINGS, L.P.,
 
      its general partner
 
       
 
  By:   HEP LOGISTICS SERVICES, L.L.C.,
 
      its general partner

             
 
  By:
Name:   /s/ David G. Blair
 
David G. Blair    
 
  Title:   President    

                  HOLLY ENERGY PARTNERS-OPERATING, L.P.
 
       
 
  By:   HEP LOGISTICS GP, L.L.C.,
 
      its general partner

             
 
  By:
Name:   /s/ David G. Blair
 
David G. Blair    
 
  Title:   President    

Signature Page to
Amendment to Amended and Restated Intermediate Pipelines Agreement

 



--------------------------------------------------------------------------------



 



            HEP PIPELINE, L.L.C.
      By:   HOLLY ENERGY PARTNERS—OPERATING, L.P.,         its sole member     
        By:   HEP LOGISTICS GP, LLC,         its general partner     

         
By:
Name:
  /s/ David G. Blair
 
David G. Blair    
Title:
  President    

            LOVINGTON-ARTESIA, L.L.C.
      By:   HOLLY ENERGY PARTNERS—OPERATING, L.P.,         its sole member     
              By:   HEP LOGISTICS GP, LLC,         its general partner         
 

         
By:
Name:
  /s/ David G. Blair
 
David G. Blair    
Title:
  President      

            HEP LOGISTICS HOLDINGS, L.P.
      By:   HOLLY LOGISTICS SERVICES, L.L.C.,         its general partner       
     

         
By:
Name:
  /s/ David G. Blair
 
David G. Blair    
Title:
  President    

            HOLLY LOGISTICS SERVICES, L.L.C.
      By:   /s/ David G. Blair       Name: David G. Blair       Title:
President      

Signature Page to
Amendment to Amended and Restated Intermediate Pipelines Agreement

 



--------------------------------------------------------------------------------



 



            HOLLY LOGISTICS GP, L.L.C.
      By:   /s/ David G. Blair       Name: David G. Blair       Title:
President      

            ACKNOWLEDGED AND AGREED:

HOLLY CORPORATION
      By:   /s/ David L. Lamp       Name: David L. Lamp       Title: President  
   

Signature Page to
Amendment to Amended and Restated Intermediate Pipelines Agreement

 